UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-31585 Diamond Discoveries International Corporation (Exact name of registrant as specified in its charter) 45 Rockefeller Plaza Suite 2000 New York, NY 10111-3193 (212) 332-8016 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) þ Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) o Rule12h-3(b)(1)(ii) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date: 120 Pursuant to the requirements of the Securities Exchange Act of 1934Diamond Discoveries International Corporationhas caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. By: Antonio Sciacca Chief Executive Officer Date: May 6, 2014 By: Sharon Drew Attorney
